DYSART, J.,
DISSENTS, WITH REASONS.
As I believe the trial court correctly interpreted La. R.S. 23:631, et seq., I respectfully dissent.
La. R.S. 23:631 is punitive in nature. Thus, it must be strictly construed, should not be extended beyond the plain wording of the statute, and must yield in interpretation and application to equitable defenses. Smith v. Coffman, 46,793, p. 25 (La. App. 2 Cir. 2/8/12), 87 So.3d 137, 152.
Accordingly, I find that the plaintiff has not stated a cause of action as she has not alleged that she was discharged or resigned from Toys R Us. Rather, she alleges that she stopped working on March 21, 2015, not that she was fired or that she formally resigned from her job. As such, her allegations do not allege sufficient facts for application of La. R.S. 23:631. I would affirm the trial court’s judgment.